DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending.
Claims 1, 3, 9, 11, 17, and 19 were amended
Claims 1, 9, 10, 11, and 17-19 were amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hachey et al. (US 4627119 A), herein referred to as Hachey, in view of Lim et al. (US 20190000702 A1), herein referred to as Lim.
With regards to claims 1, 9, and 17:
(Claim 1) Hachey discloses a method of transferring a patient from a table/gurney (bed 26) using a vest portion (cradle portions 200 and 202, see FIG. 7), a harness portion (stabilizing bars 30a-b), and a surgical frame (upright posts 24 and horizontal rails 12a and 12b), the method comprising: positioning the patient on the vest portion positioned on the table/gurney (see FIG. 1; a patient is placed on fabric 76 on bed 26); positioning the table/gurney in a patient receiving area defined at least in part by the surgical frame (see FIG. 1; the bed 26 is disposed beneath upright posts 24 and horizontal rails 12a and 12b where a patient in the bed is in a receiving area); attaching at least a portion of the vest portion to the patient (see FIG. 7, Hachey discloses cradle portions 200 and 202 further comprises adjustable belt 226); attaching a first portion of the harness portion to a first lateral side of the vest portion, and attaching a second portion of the harness portion to a second lateral side of the vest portion (see FIG. 1, stabilizing bars 30a-b connect to the lateral sides of cradle 14 via lift points 80a-b and 82a-b, it should be noted that cradle portions 200 and 202 can be used as well). Hachey does not explicitly disclose rotating a main beam of the surgical frame from a first position to an upside-down second position to facilitate positioning thereof above the patient positioned on the table/gurney. Lim however, discloses a surgical frame and method for use thereof facilitating patient transfer comprising a surgical frame 400 having a main beam 402 that can be raised and rotated for the purpose of facilitating desired patient positions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hachey with the main beam capable of rotating, raising, and lowering as taught by Lim in order to facilitate desirably positioning a patient. Hachey teaches spacing a first connector (support member 16a-b) from a first side of the main beam by a first end of a first arm portion (turning shaft 48) attached to an undersurface of a portion of the main beam, and spacing a second flexible connector (support member 18a-b) from an opposite second side of the main beam by a second end of a second arm portion (turning shaft 58) attached to the undersurface of the portion of the main beam (examiner notes that Hachey teaches extending support rails 12a and 12b and further teaches carriage 20 comprising what is being referred to as the main beam, said turning shafts 48 and 58 are disposed along the base of the carriage 20 effectively functioning as the underside of the main beam, the support members 16a-b and 18a-b are spaced from the sides of the support rails 12a-b); after rotation of the main beam to the upside-down second position (Lim teaches main beam 402 is rotatable for placing a patient in the prone position from a supine position), attaching the first flexible connector to the first portion of the harness portion, and attaching the second flexible connector to the second portion of the harness portion (the combination of the Hachey modified by Lim teaches the structural limitations where it flows naturally that the support members 16a-b and 18a-b are spaced apart across the lengths of the shafts 48 and 58 when connecting to the ends of stabilizing bars 30a-b); retracting a length of the first flexible connector using at least a first lifting device attached relative to the main beam, and retracting a length of the second flexible connector using at least a second lifting device attached relative to the main beam (Hachey, motors 52 and 42 adjust lengths of support members 16a-b and 18a-b); lifting the patient toward the main beam via retraction of the lengths of the first flexible connector and the second flexible connector (Hachey, patient within cradle is raised when length of support members 16a-b and 18a-b attached to the cradle via stabilizer bars 30a-b are retracted); after the patient is pulled toward the main beam, contacting portions of the patient with support componentry attached relative to the main beam, and attaching the portions of the patient to the support componentry (Lim teaches a plurality of supports that come in contact with a patient in the supine position, see FIG. 36, head support 440, arm supports 442A-B, torso-lift support 444, leg support 446). Hachey modified by Lim does not explicitly disclose wherein the first end of the first arm portion is spaced a first distance from the first side of the main beam, and the second end of the second arm portion is spaced a second distance from the second side of the main beam, one of the first distance and the second distance being greater than the other. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hachey to have shafts with different lengths since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
(Claim 9) Hachey discloses a method of transferring a patient from a table/gurney (bed 26) using a vest/harness (cradle portions 200 and 202, see FIG. 7, and stabilizing bars 30a-b) and a surgical frame (upright posts 24 and horizontal rails 12a and 12b), the method comprising: positioning the patient on the vest/harness positioned on the table/gurney (see FIG. 1; a patient is placed on fabric 76 on bed 26); positioning the table/gurney in a patient receiving area defined at least in part by the surgical frame (see FIG. 1; the bed 26 is disposed beneath upright posts 24 and horizontal rails 12a and 12b where a patient in the bed is in a receiving area); Hachey does not explicitly disclose rotating a main beam of the surgical frame from a position to an upside-down second position to facilitate positioning thereof above the patient positioned on the table/gurney. Lim however, discloses a surgical frame and method for use thereof facilitating patient transfer comprising a surgical frame 400 having a main beam 402 that can be raised and rotated for the purpose of facilitating desired patient positions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hachey with the main beam capable of rotating, raising, and lowering as taught by Lim in order to facilitate desirably positioning a patient. Hachey teaches spacing a first flexible connector (support member 16a-b) from a first side of the main beam by a first end of a first arm portion (turning shaft 48) attached to an undersurface of a portion of the main beam, and spacing a second flexible connector (support member 18a-b) from an opposite second side of the main beam by a second end of a second arm portion (turning shaft 58) attached to the undersurface of the portion of the main beam (examiner notes that Hachey teaches extending support rails 12a and 12b and further teaches carriage 20 comprising what is being referred to as the main beam, said turning shafts 48 and 58 are disposed along the base of the carriage 20 effectively functioning as the underside of the main beam, the support members 16a-b and 18a-b are spaced from the sides of the support rails 12a-b); after rotation of the main beam to the upside-down second position (Lim teaches main beam 402 is rotatable for placing a patient in the prone position from a supine position) attaching the first flexible connector to the vest/harness, and attaching the second flexible connector to the vest/harness (the combination of the Hachey modified by Lim teaches the structural limitations where it flows naturally that the support members 16a-b and 18a-b are spaced apart across the lengths of the shafts 48 and 58 when connecting to the ends of stabilizing bars 30a-b); retracting a length of the first flexible connector using at least a first lifting device attached relative to the main beam, and retracting a length of the second flexible connector using at least a second lifting device attached relative to the main beam (Hachey, motors 52 and 42 adjust lengths of support members 16a-b and 18a-b); lifting the patient toward the main beam via retraction of the lengths of the first flexible connector and the second flexible connector (Hachey, patient within cradle is raised when length of support members 16a-b and 18a-b attached to the cradle via stabilizer bars 30a-b are retracted); after the patient is pulled toward the main beam, contacting portions of the patient with support componentry attached relative to the main beam, and attaching portions of the patient to the support componentry (Lim teaches a plurality of supports that come in contact with a patient in the supine position, see FIG. 36, head support 440, arm supports 442A-B, torso-lift support 444, leg support 446); and rotating the main beam of the surgical frame away from the upside-down second position to position the patient for surgery (since Lim teaches main beam 402 is rotatable for placing a patient in the prone position from a supine position it flows naturally that the main beam 402 taught by Lim can be rotated in the opposite direction). Hachey modified by Lim does not explicitly disclose wherein the first end of the first arm portion is spaced a first distance from the first side of the main beam, and the second end of the second arm portion is spaced a second distance from the second side of the main beam, one of the first distance and the second distance being greater than the other. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hachey to have shafts with different lengths since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
(Claim 17) Hachey discloses a method of transferring a patient from a table/gurney (bed 26) using a vest/harness and a surgical frame, the method comprising: Hachey does not explicitly disclose rotating a main beam of the surgical frame from a first position to an upside-down second position to facilitate positioning thereof above the patient positioned on the vest/harness positioned on the table/gurney. Lim however, discloses a surgical frame and method for use thereof facilitating patient transfer comprising a surgical frame 400 having a main beam 402 that can be raised and rotated for the purpose of facilitating desired patient positions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hachey with the main beam capable of rotating, raising, and lowering as taught by Lim in order to facilitate desirably positioning a patient. Hachey teaches spacing a first flexible connector (support member 16a-b) from a first side of the main beam by a first end of a first arm portion (turning shaft 48) attached to an undersurface of a portion of the main beam, and spacing a second flexible connector (support member 18a-b) from an opposite second side of the main beam by a second end of a second arm portion (turning shaft 58) attached to the undersurface of the portion of the main beam (examiner notes that Hachey teaches extending support rails 12a and 12b and further teaches carriage 20 comprising what is being referred to as the main beam, said turning shafts 48 and 58 are disposed along the base of the carriage 20 effectively functioning as the underside of the main beam, the support members 16a-b and 18a-b are spaced from the sides of the support rails 12a-b); after rotation of the main beam to the upside-down second position (Lim teaches main beam 402 is rotatable for placing a patient in the prone position from a supine position), attaching the first flexible connector to a portion of a first lateral side of the vest/harness, and attaching the second flexible connector to a portion of a second lateral side of the vest/harness (the combination of the Hachey modified by Lim teaches the structural limitations where it flows naturally that the support members 16a-b and 18a-b are spaced apart across the lengths of the shafts 48 and 58 when connecting to the ends of stabilizing bars 30a-b); lifting the patient toward the main beam via retraction of a length of the first flexible connector (Hachey, patient within cradle is raised when length of support members 16a-b and 18a-b attached to the cradle via stabilizer bars 30a-b are retracted) using a first lifting device attached relative to the main beam and a length of the second flexible connector using a second lifting device attached relative to the main beam (Hachey, motors 52 and 42 adjust lengths of support members 16a-b and 18a-b); contacting portions of the patient with support componentry attached relative to the main beam, and attaching the portions of the patient to the support componentry (Lim teaches a plurality of supports that come in contact with a patient in the supine position, see FIG. 36, head support 440, arm supports 442A-B, torso-lift support 444, leg support 446); and rotating the main beam of the surgical frame away from the upside-down second position to position the patient for surgery (since Lim teaches main beam 402 is rotatable for placing a patient in the prone position from a supine position it flows naturally that the main beam 402 taught by Lim can be rotated in the opposite direction); wherein the at least a first lifting device and the at least a second lifting device are attached relative to the main beam (Hachey, see FIG. 2, motors 52 and 42 are disposed within carriage 20). Hachey modified by Lim does not explicitly teach portions of the first flexible connector are spaced from the main beam by an end of at least a first arm portion, and portions of the second flexible connector are spaced from the main beam by an end of at least a second arm portion, the at least a first arm portion extending outwardly from the main beam on a first side thereof, and the at least a second arm portion extending outwardly from the main beam on an opposite second side thereof. Examiner notes however that the claimed method is achievable by the operation of the structure of Hachey as modified by Lim. The limitations of the claim are therefore met by the combination of Hachey and Lim.

With regards to claims 2, 10, and 18: 
(Claim 2) Hachey (in view of Lim) teaches removing the table/gurney from the patient receiving area (Hachey teaches upright posts can be disposed on wheels, see Col. 3, lines 42-46); detaching the first portion and the second portion of the harness portion from the vest portion (Hachey teaches a disabled person can be lifted off a bed and onto a wheelchair, therefore the stabilizing bars 30a-b are removable from the fabric 76 to achieve different postures such as sitting and supine); detaching the at least a portion of the vest portion from the patient; and performing surgery on the patient. Hachey teaches portions of the fabric 76 making contact with the patient are attached, therefore removing fabric from patient teaches the limitations of the claim. 
(Claim 10) Hachey (in view of Lim) teaches removing the table/gurney from the patient receiving area (Hachey teaches upright posts can be disposed on wheels, see Col. 3, lines 42-46); detaching the first flexible connector and the second flexible connector from the vest/harness (Hachey teaches a disabled person can be lifted off a bed and onto a wheelchair, therefore the support members 16a-b and 18a-b are removable from stabilizing bars 30a-b to when a patient is lowered from the upper frame to be placed in a bed or wheelchair); detaching the at least one first strap and the at least one second strap of the vest/harness from the patient (Hachey discloses adjustable belt 226 having a first strap and second strap coupled by clasp 228, it therefore flows naturally that the clasp can attach or detach depending on whether or not the patient is being placed within and needs to be secured or removed from the device); and performing surgery on the patient. 
(Claim 18) Hachey (in view of Lim) teaches detaching the first flexible connector and the second flexible connector from the vest/harness (Hachey teaches a disabled person can be lifted off a bed and onto a wheelchair, therefore the support members 16a-b and 18a-b are removable from stabilizing bars 30a-b to when a patient is lowered from the upper frame to be placed in a bed or wheelchair); detaching the at least one first strap and the at least one second strap of the vest/harness from the patient (Hachey discloses adjustable belt 226 having a first strap and second strap coupled by clasp 228, it therefore flows naturally that the clasp can attach or detach depending on whether or not the patient is being placed within and needs to be secured or removed from the device); and performing surgery on the patient. 

With regards to claims 3, 11, and 19: 
(Claim 3) Hachey (in view of Lim) teaches reattaching the at least a portion of the vest portion to the patient (Hachey teaches the fabric portion 76 can be placed behind a patient when the patient is to be moved); reattaching the first portion and the second portion of the harness portion to the vest portion (Hachey teaches stabilizer bars are put in place on lateral sides of fabric 76 for supporting the patient’s posture within); rotating the patient into the supine position (Lim is relied upon to teach rotating a patient from supine to prone and vice versa); positioning the table/gurney in the patient receiving area (Lim teaches patient can be rotated by surgical frame 400 and can be repositioned on a surgical table/gurney as desired, para. [0099]); extending the length of the at least a first flexible connector using the at least a first lifting device, and extending the length of the at least a second flexible connector using the at least a second lifting device (Hachey teaches motors 52 and 42 adjust lengths of support members 16a-b and 18a-b); lowering the patient toward the table/gurney via extension of the lengths of the at least a first flexible connector and the at least a second flexible connector; and repositioning the patient on the table/gurney (Hachey teaches a patient can be repositioned on a bed from a wheelchair by raising or lowering cradle via support members 16a-b and 18a-b, see Col. 3, lines 35-56).
 (Claim 11) Hachey (in view of Lim) teaches reattaching the at least one first strap and the at least one second strap of the vest/harness to the patient (Hachey teaches the fabric portion 76 of the cradle 14 can be placed behind a patient when the patient is to be moved and can be secured to the cradle via adjustable belt 226 and clasp 228); reattaching the first flexible connector and the second flexible connector to the vest/harness (Hachey teaches support members 16a-b and 18a-b attach to cradle 14 when there is a desire to move the patient); rotating the patient into the supine position (Lim is relied upon to teach rotating a patient from supine to prone and vice versa); positioning the table/gurney in the patient receiving area (Lim teaches patient can be rotated by surgical frame 400 and can be repositioned on a surgical table/gurney as desired, para. [0099]); extending the length of the at least a first flexible connector using the at least a first lifting device, and extending the length of the at least a second flexible connector using the at least a second lifting device (Hachey teaches motors 52 and 42 adjust lengths of support members 16a-b and 18a-b); lowering the patient toward the table/gurney via extension of the lengths of the at least a first flexible connector and the at least a second flexible connector; and repositioning the patient on the table/gurney (Hachey teaches a patient can be repositioned on a bed from a wheelchair by raising or lowering cradle via support members 16a-b and 18a-b, see Col. 3, lines 35-56).
(Claim 19) Hachey (in view of Lim) teaches reattaching the at least one first strap and the at least one second strap of the vest/harness to the patient (Hachey teaches the fabric portion 76 of the cradle 14 can be placed behind a patient when the patient is to be moved and can be secured to the cradle via adjustable belt 226 and clasp 228); reattaching the first flexible connector and the second flexible connector to the vest/harness portion (Hachey teaches support members 16a-b and 18a-b attach to cradle 14 when there is a desire to move the patient); rotating the patient into the supine position (Lim is relied upon to teach rotating a patient from supine to prone and vice versa); extending the length of the at least a first flexible connector using the at least a first lifting device, and extending the length of the at least a second flexible connector using the at least a second lifting device (Hachey teaches motors 52 and 42 adjust lengths of support members 16a-b and 18a-b); and lowering the patient toward the table/gurney via extension of the lengths of the at least a first flexible connector and the at least a second flexible connector (Hachey teaches a patient can be repositioned on a bed from a wheelchair by raising or lowering cradle via support members 16a-b and 18a-b, see Col. 3, lines 35-56).

Regarding claims 4 and 12, Hachey (in view of Lim) teaches the support componentry includes at least one of a chest support, an upper leg support, and a lower leg support (Lim teaches head support 440, arm supports 442A-B, torso-lift support 444, leg support 446), and further comprising manipulating at least one of the chest support, the upper leg support, and the lower leg support to facilitate articulation of the patient (Lim teaches leg support 446 comprises upper leg support portion 450 and lower leg support portion 452 movable apart and with respect to one another).

Regarding claims 5, 13, and 20, Hachey (in view of Lim) teaches patient is positioned on the table/gurney in a supine position, the patient is lifted in the supine position toward the main beam (Hachey teaches patient can be raised from a bed via cradle 14 from a sitting position or via alternate cradle structure as seen in FIG. 7 in a supine position), and the patient can be rotated between the supine position and a prone position using the surgical frame (Lim teaches that once a patient is raised, said patient can be rotated from supine position to prone position and vice versa, see para. [0099]).

Regarding claims 6 and 14, Hachey (in view of Lim) teaches the main beam is interconnected with a support structure, and the raising of the main beam includes increasing the height of the support structure, and the lowering of the patient includes decreasing the height of the support structure (Lim teaches main beam 402 is supported by support structure 404 where the main beam 402, while holding a patient, can be raised or lowered via first and second support portions 408A-B that increase or decrease in height to achieve said function).

Regarding claims 7 and 15, Hachey (in view of Lim) teaches the main beam is interconnected with a first support structure and a second support structure, and the tilting of the main beam includes increasing the height of one of the first and second support structures, and decreasing the height of the other of the first and second support structures (Lim teaches tilting of a patient on the main beam 402 is achieved by upward and downward movement of the first and second support portions 408A-B, see [0104]).

Regarding claims 8 and 16, Hachey (in view of Lim) teaches wherein the main beam is interconnected with a rotator, and the rotating of the main beam includes rotating the main beam using the rotator in at least one of a clockwise direction and a counter-clockwise direction (Lim teaches main beam 402 is connected to shaft 438A and 438B which are pivotably attached to the motor of motor housing 432).

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses surgical frames relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Hachey and Lim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/21/2022